DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive. 	Regarding Claim 1, the amended limitation requiring the fill material to have a top surface coplanar with a top surface of the spacer drain cap or source cap is taught under broadest reasonable interpretation (BRI) by the updated rejection of Pethe below.	Regarding Claim 12, the updated rejection of Pethe below also teaches the amended limitations.	Examiner notes that as stated on the interview summary of April 14, 2021, examiner agreed amendments would overcome the Non-Final of January 1, 2021 but did not state it would overcome Pethe.
Status of the Claims
Claims 2-3 are canceled.  Claim 20 is withdrawn.  Claims 1, and 4-19 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9-12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pethe (US 2014/0077305).	Claim 1, Pethe discloses (Figs. 3A-3E, and annotated Fig. 3F below) a method of forming a contact, the method comprising: 		forming at least one gate stack (308D/322, gate stack structures/insulating cap layer, Para [0043]) over an active region (308D formed over diffusion regions of 302) on a substrate (302/320, substrate/dielectric spacers, Para [0043]), the at least one gate stack having a first side (left side of 308D) and a second side (right side of 308D) and comprising a gate (308D has gate electrode, Para [0043]) and a gate cap (322, insulating cap layer, Para [0043]) comprising a first material (322 is silicon oxide or carbon doped silicon nitride, Para [0050]), the substrate having a spacer material (320, dielectric spacers, Para [0043]) adjacent the first side and the second side of the at least one gate stack (320 is adjacent the left side of 308D and right side of 308D), a source material (311C/324, trench contact/ cap layer, form source/drain regions, Para [0053] –[0055]) with a source cap (324, cap layer, Para [0053]) comprising a second material (324 can be silicon oxide or carbon doped silicon nitride, Para [0050]) on an opposite side of the spacer material adjacent the first side of the at least one gate stack (311C/324 is on the right side of 308D), a drain material (311B/324, trench contact/ cap layer, form source/drain regions, Para [0053] –[0055])  with a drain cap (324, cap layer, Para [0053]) comprising the second material (324 can be silicon oxide or carbon doped silicon nitride, Para [0050])  on an opposite side of the spacer material adjacent the second side of the at least one gate stack (311B/324 is on the left side of 308D); 	forming an interlayer dielectric (ILD) (330, ILD, Para [0051]) comprising the second material (330 can be silicon oxide, Para [0052]) on the gate cap, spacer material, source cap, and drain cap (Fig. 3C, 330 is on 322/320/324), and a first mask layer (332, hardmask layer, Para [0052]) on the interlayer dielectric (ILD) (332 is on 330), the interlayer dielectric (ILD) and the first mask layer having at least one 330/332 have openings 336/338, Para [0056]) exposing one or more of a surface of the gate cap (338 exposes side surface of 322 of 308D), a surface of the spacer material (338 exposes top surface of 320), a surface of the source material (336 exposes top surface of 311C) , or a surface of the drain material; 	selectively etching one of the source cap or the drain cap through the at least one opening (top surface of 311C is exposed by etching selectively etching cap 324) to expose a surface of the gate cap and a surface of the spacer material  (338 exposes surface of 322and 320), and to expose one of a surface of the source material or a surface of the drain material (top surface of 311C exposed by 336);	selectively depositing a fill material on one of the surface of the source material or the surface of the drain material (350, metal portion, 350 deposited on top surface of 311C, Para [0058]), the fill material having a top surface substantially coplanar with one or more of a top surface of the spacer material, a top surface of the drain cap, or a top surface of the source cap (under BRI top is substantially coplanar with top surface of 320, top surface of 324);	removing the gate cap to expose a surface of the gate (322 is removed to expose 308D); 	forming a gate contact on one of the surface of the gate, the surface of the source material, or the surface of the drain material (342B, gate contact via formed on top surface of 308D, Para [0058]); and 	forming a source/drain contact on one or more of the surface of the gate material, the surface of the drain material, the surface of the spacer material, or the surface of the gate cap (341B, trench contact via formed on top surface of spacer 320, Para [0058]).
    PNG
    media_image1.png
    450
    732
    media_image1.png
    Greyscale
 
	Claim 5, Pethe discloses (Figs. 3A-3F) the method of claim 1, wherein the gate comprises a metal selected from one or more of cobalt, tungsten, titanium, molybdenum, nickel, ruthenium, silver, iridium, or platinum (metal gate may be, titanium, ruthenium, palladium, platinum, cobalt, Para [0038]).	Claim 6, Pethe discloses (Figs. 3A-3F) the method of claim 1, wherein the first material comprises one or more of silicon carbide, tungsten oxide, tungsten carbide, silicon nitride, aluminum oxide, or zirconium oxide (322 can be carbon doped silicon nitride, Para [0050]).	Claim 9, Pethe discloses (Figs. 3A-3F) the method of claim 1, wherein the second material comprises one or more of silicon nitride, silicon oxynitride, or silicon oxide (324 can be silicon oxide, Para [0050]).	Claim 10, Pethe discloses (Figs. 3A-3F) the method of claim 1, wherein the first mask layer comprises a third material selected from one or more of a spin-on carbon, hardmask, or a photoresist (332 is a hardmask, Para [0051]).Claim 11, Pethe discloses (Figs. 3A-3F) the method of claim 1, wherein the gate contact and the source/drain contact independently comprises one or more of copper (Cu), cobalt (Co), tungsten (W), titanium (Ti), tantalum (Ta), molybdenum (Mo), nickel (Ni), ruthenium (Ru), silver (Ag), gold (Au), iridium (Ir), or platinum (Pt) (341B and 342B can be cobalt, tungsten, nickel or copper, Para [0058] – [0059]).	Claim 12, Pethe discloses (Figs. 3A-3E, and annotated Fig. 3F below) a method of forming a contact, the method comprising: 		forming at least one gate stack (308D/322, gate stack structures/insulating cap layer, Para [0043]) over an active region (308D formed over diffusion regions of 302) on a substrate (302/320, substrate/dielectric spacers, Para [0043]), the at least one gate stack having a first side (left side of 308D) and a second side (right side of 308D) and comprising a gate (308D has gate electrode, Para [0043]) and a gate cap (322, insulating cap layer, Para [0043]) comprising a first material (322 is silicon oxide or carbon doped silicon nitride, Para [0050]), the substrate having a spacer material (320, dielectric spacers, Para [0043]) adjacent the first side and the second side of the at least one gate stack (320 is adjacent the left side of 308D and right side of 308D), a source material (311C/324, trench contact/ cap layer, form source/drain regions, Para [0053] –[0055]) with a source cap (324, cap layer, Para [0053]) comprising a second material (324 can be silicon oxide or carbon doped silicon nitride, Para [0050]) on an opposite side of the spacer material adjacent the first side of the at least one gate stack (311C/324 is on the right side of 308D), a drain material (311B/324, trench contact/ cap layer, form source/drain regions, Para [0053] –[0055])  with a drain cap (324, cap layer, Para [0053]) comprising the second material (324 can be silicon oxide or carbon doped silicon nitride, Para [0050])  on an opposite side of the spacer material adjacent the second side of the at least one gate stack (311B/324 is on the left side of 308D); 	forming an interlayer dielectric (ILD) (330, ILD, Para [0051]) comprising the second material (330 can be silicon oxide, Para [0052]) on the gate cap, spacer material, source cap, and drain cap (Fig. 3C, 330 is on 322/320/324);	forming a first mask layer (332, hardmask layer, Para [0052]) on the interlayer dielectric (ILD) (332 is on 330), the interlayer dielectric (ILD) and the first mask layer having at least one opening (Fig. 3E, 330/332 have openings 336/338, Para [0056]);	selectively etching one of the source cap or the drain cap through the at least one opening to expose a surface of the gate cap and a surface of the spacer material (Fig. 3E, 324 of 311C is etched and surface of 322 and 320 is exposed), and to expose one of a surface of the source material or a surface of the drain material (top surface of 311C is exposed); 	selectively depositing a fill material on one of the exposed surface of the source material or the exposed surface of the drain material (350, metal portion, 350 deposited on top surface of 311C, which may include adhesion layer deposited before metal layer, Para [0058]), the fill material having a top surface substantially coplanar with one or more of a top surface of the spacer material, a top surface of the drain cap, or a top surface of the source cap (under BRI top is substantially coplanar with top surface of 320, top surface of 324);	removing the gate cap to expose a surface of the gate (322 is removed to expose 308D); 	forming a gate contact on one of the surface of the gate(342B, gate contact via formed on top surface of 308D, Para [0058]). 	
    PNG
    media_image1.png
    450
    732
    media_image1.png
    Greyscale
	Claim 14, Pethe discloses (Figs. 3A-3F) the method of claim 12, wherein the gate comprises a metal selected from one or more of cobalt, tungsten, titanium, molybdenum, nickel, ruthenium, silver, iridium, or platinum (metal gate may be, titanium, ruthenium, palladium, platinum, cobalt, Para [0038]).	Claim 15, Pethe discloses (Figs. 3A-3F) the method of claim 12, wherein the first material comprises one or more of silicon carbide, tungsten oxide, tungsten carbide, silicon nitride, aluminum oxide, or zirconium oxide (322 can be carbon doped silicon nitride, Para [0050]).	Claim 17, Pethe discloses (Figs. 3A-3F) the method of claim 12, wherein the second material comprises one or more of silicon nitride, silicon oxynitride, or silicon oxide (324 can be silicon oxide, Para [0050]).	Claim 18, Pethe discloses (Figs. 3A-3F) the method of claim 12, wherein the first mask layer comprises a third material selected from one or more of a spin-on carbon, hardmask, or a photoresist (332 is a hardmask, Para [0051]).	Claim 19, Pethe discloses (Figs. 3A-3F) the method of claim 12, wherein the gate contact 342B can be made from copper, tungsten, cobalt or nickel, Para [0058] – [0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pethe (US 2014/0077305) in view of Brooks (US 2005/0124155).
Claim 4, Pethe discloses the method of claim 3.	Pethe does not explicitly disclose wherein the fill material is selected from one or more of hafnium oxide, zirconium oxide, aluminum oxide, silicon oxide, silicon nitride, or the like.	However, Brooks discloses an adhesion layer 110 made of silicon oxide may be deposited before a conductive material (Fig.1A, Para [0025]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the material of Brooks to the adhesive of Pethe as it increases adhesion of the conductive layer and may act as a barrier layer, (Brooks, Para [0025]).	Claim 13, Pethe discloses the method of claim 12.	Pethe does not explicitly disclose wherein the fill material is selected from one or more of hafnium oxide, zirconium oxide, aluminum oxide, silicon oxide, silicon nitride, or the like.	However, Brooks discloses an adhesion layer 110 made of silicon oxide may be deposited before a conductive material (Fig.1A, Para [0025]).Claims 7-8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pethe (US 2014/0077305) in view of Lin (US 2018/0166274).	Claim 7, Pethe discloses the method of claim 1.	Pethe does not explicitly disclose wherein the spacer material comprises a low-k dielectric.	However, Lin discloses gate sidewall spacers 330 may be silicon oxynitride and low-k dielectric (Para [0014]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the spacer material of Lin as it is a suitable material for a spacer (Lin, Para [0014]).	Claim 8, Pethe in view of Lin discloses the method of claim 7.	Lin discloses wherein the low-k dielectric comprises one or more of silicon oxycarbide, silicon oxynitride, silicon carbonitride, or silicon oxycarbonitride (spacers 330 may be silicon oxynitride, Para [0014]).	Claim 16, Pethe discloses the method of claim 12.	Pethe does not explicitly disclose wherein the spacer material comprises a low-k dielectric.	However, Lin discloses gate sidewall spacers 330 may be low-k dielectric (Para [0014]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the spacer material of Lin as it is a suitable material for a spacer (Lin, Para [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (US Pat. No. 10,236,364) discloses (Figs. 10-14A) a method of forming a contact, the method comprising: 		forming at least one gate stack (58/60G, metal gates/caps, Col. 9, lines: 30-35, Col. 10, lines: 50-55) over an active region (58/60G formed over region of 32) on a substrate (32/46, substrate/sidewall spacers, Col. 8, lines: 5-20), the at least one gate stack having a first side (left side of 58/60G) and a second side (right side of 58/60G) and comprising a gate (58, metal gate, Col. 9, lines: 30-35) and a gate cap (60G, gate cap, Col. 10, lines: 60-65) comprising a first material (60G is a dielectric cap, Col. 10, lines: 10-20), the substrate (32/46) having a spacer material (46, sidewall spacers, Col. 8, lines: 15-20) adjacent the first side and the second side of the at least one gate stack (46 are adjacent left and right side of 58/60G), a source material (62S, source contacts, Col. 7, lines: 20-30) with a source cap (60S, insulator caps, Col. 7, lines: 50-57) comprising a second material (insulator material) on an opposite side of the spacer material adjacent the first side of the at least one gate stack (62S with 60S is adjacent left side of 58/60G), a drain material (62D, drain contacts, Col. 8, lines: 38-40) with a drain cap (60D, drain contact cap, Col. 11, lines: 47-52) on an opposite side of the spacer material adjacent the second side of the at least one gate stack (62D with 60D is adjacent right side of 58/60G); 
forming an interlayer dielectric (ILD) (54, interleaved dielectric layer, Col. 14, lines: 1-5) comprising a second material (54 may be formed from suitable dielectric, Col. 10, lines: 22-27) on the gate cap, spacer material, source cap, and drain cap (Fig. 10, 54 is on 60G/46/60S/60D), and a first mask layer (66, wiring mask, Col. 10, lines: 37-40) on the interlayer dielectric (ILD) (66on 54), the interlayer dielectric (ILD) and the first mask layer having at least one opening exposing one or more of a surface of the gate cap, a surface of the spacer material, a surface of the source material, or a surface of the drain material (Fig. 11, 54 and 66 have opening 68 exposing 60G, top surface of 46, Col. 10, lines: 50-60).
.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/G.G.R/Examiner, Art Unit 2819                          

/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819